COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
 ALEXIS AGUAYO,                                                  No. 08-13-00283-CR
                                                §
                       Appellant,                                   Appeal from the
                                                §
 v.                                                           County Court at Law No. 7
                                                §
 THE STATE OF TEXAS.                                           of El Paso County, Texas
                                                §
                       State.                                     (TC# 20120C10722)
                                                §

                                            ORDER

         The Texas Rules of Appellate Procedure require the trial court to enter a certification of
the defendant’s right of appeal in every case in which it enters a judgment of guilt or other
appealable order. TEX. R. APP. P. 25.2(a)(2). The certification must include a notice that the
defendant has been informed of his rights concerning an appeal, as well as any right to file a pro
se petition for discretionary review. TEX. R. APP. P. 25.2(d). The certification must be signed
by the defendant and a copy must be given to him. TEX. R. APP. P. 25.2(d).

        The record in this cause does not contain the trial court’s certification pursuant to
TEX.R.APP.P. 25.2(a)(2). Accordingly, we direct the trial court to remedy the defect in the
certification by preparing and filing a “Trial Court’s Certification of Defendant’s Right of
Appeal” which includes the defendant’s signature. TEX. R. APP. P. 25.2(d). All of the
provisions of 25.2(d) should be complied with including the requirement that the defendant be
informed of his rights concerning an appeal, as well as any right to file a pro se petition for
discretionary review. The trial court is further ordered to forward the certification to this Court
by means of a supplemental clerk’s record within thirty days of the date of this order.

       IT IS SO ORDERED this 25th day of November, 2013.

                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.